262 Ga. 778 (1993)
425 S.E.2d 652
MacDOUGALD
v.
PHILLIPS.
S92A1181.
Supreme Court of Georgia.
Decided February 5, 1993.
Reconsideration Denied February 25, 1993.
*779 Brown & Scoccimaro, Jimmie H. Brown, Knight & Marlowe, Terry J. Marlowe, for appellant.
McKee & Barge, Patrick W. McKee, Christopher J. Ramig, for appellee.
Peterson, Dillard, Young, Self & Asselin, Thomas O. Marshall, MacDougald & Hendon, Daniel MacDougald III, Johnson & Montgomery, Harry W. MacDougald, amici curiae.
HUNT, Presiding Justice.
This is an appeal from the trial court's grant of Phillips' motion to dismiss this action for quo warranto, and award of attorney fees to the respondent. The trial court properly dismissed this action for quo warranto because Phillips  a professor and the department chairman of the criminal justice department of a state college, as well as the director of the Criminal Justice Institute at that college  does not hold office within the meaning of the quo warranto statutes. OCGA § 9-6-60 et seq. See generally McDuffie v. Perkerson, 178 Ga. 230 (173 S.E. 151) (1993).
Phillips concedes the trial court's order does not contain any findings of fact which would support the award of attorney fees. Accordingly, this appeal is remanded to the trial court for findings of fact which would support such an award, or to vacate that award. See Porter v. Felker, 261 Ga. 421, 422 (3) (405 SE2d 31) (1991).
Judgment affirmed in part, reversed in part, and remanded. Clarke, C. J., Benham, Fletcher, Sears-Collins, Hunstein, JJ., and Judge Don A. Langham concur.